Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3,5,7-16 are under examination.

Claim Objections
Claim 8 is objected to because of the following informalities:  “mytotubes” should be –myotubes--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “SB 431542” should be –SB-431542--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5,7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in-vitro method of obtaining myotubes, does not reasonably provide enablement for an in-vivo method of developing myotubes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

 While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue.”

Nature of the invention:  The invention is differentiating pluripotent cells into progenitor cells and then into myotubes.  According to the claims, the invention is not limited to occurring under in-vitro conditions.

Breadth of Claims:  Pluripotent stem cells are differentiated until they are myotubes.  The differentiation process can occur under in-vivo or in-vitro conditions.

Specification guidance/working examples:  The specification focuses on in-vitro differentiation process for developing myotubes.  The results of the in-vitro process are discussed in Example 1 and the drawings.  

State of the Art 
Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (nPSCs) such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1—3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4—7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible teratoma/ tumor formation that can arise from any remaining undifferentiated pluripotent stem cells present in the differentiated cell mixture (8). Indeed, a systematic transplantation study demonstrated that the teratoma-forming propensity of various mouse iPSC-derived neurospheres correlated with the persistence of residual undifferentiated cells (9). Because hESCs and hiPSCs also exhibit marked variations in differentiation efficiencies (and remaining undifferentiated cells) (10-13), it is critical to remove all residual hiPSCs with teratoma potential before their clinical application. Despite numerous attempts at blocking teratoma formation, including introduction of suicide genes (14) or selecting the desired cell type (15), immunodepletion (16), or introducing cytotoxic antibody (17), a clinically viable strategy to eliminate teratoma formation remains to be developed (8,18)”. See p. E3281, paragraph bridging col 1 and 2.
Lee teaches at the time of the invention and filing, differentiated cells derived from pluripotent cells failed to be used for any type of cell therapy and/or in-vivo process to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieved. Thus Lee teaches that at the time of the invention cells and tissues differentiated from pluripotent cells was highly unpredictable for use in a cell therapy. Thus the art fails to provide enabling guidance for the in-vivo production of myotubes.

Lee further highlights the absolute need for a homogenous population of differentiated cells. A problem that can arise from having a heterologous population of ESC-derived somatic cells and undifferentiated cells is tumor formation from the undifferentiated cell, thus causing a non-therapeutic effect, but further, a mixed population causes unpredictability in determining a therapeutic dose of cells because the variability in an unknown number and non-known character of the undifferentiated cell population.

Most importantly, Lee highlights the finding that cells differentiated form iPSC consistently comprise subpopulations of teratoma forming cells (i.e. tumor forming cells). Thus, the art teaches that a population of skeletal muscle stem cells derive from teratomas (i.e. differentiated pluripotent stem cells) do not predictable arrive ata population of cells that are not tumor forming.

Around the time of the invention, Sylvester teaches that pluripotent stem cells have demonstrated, dysregulated cell growth with transplantation into an immunocompromised host, results in teratoma formation (Sylvester et al. Arch Surg 139:93-99, 2004. See page 95, col 1, first full paragraph). Similarly, the post-filing art of Moon (Moon et al. International Journal of Stem Cells 4(1):24-34, 2011) teaches that a major problem involving the use of hESC is the possibility of cell misbehavior following transplantation. This potentially serious complication can occur if any transplanted undifferentiated hESC form teratomas. Careful and previse protocols for collecting only differentiated cells are necessary to circumvent this problem. Moon further teaches as of 2011 researchers still needed to develop way to screen pluripotent cell derivatives for contamination with undifferentiated cells and derivative cells that have optimized chromosomally stable induction systems in vivo (p.30, col 1, past full paragraph starting with, “Another major risk...”; paragraph bridging col 1 and 2 of pp. 31). Moon further teaches that during prolonged maintenance of undifferentiated pluripotent cell in vitro, chromosomal instability gives rise to numerous changes in ploidy, especially chromosomes 13 and 17. Moon states, “Chromosomal instability seriously affects cell function and is well known to be a hallmark of many tumor. In addition, the generation of chromosomal instability by the presence of extra centrosomes can give rise to multiple aneuploidy daughter cells with proliferative advantages, chemoresistance, or metastatic potential (66, 67). Their potential for tumor progression is a significant challenge facing the safe therapeutic application of hESC, Recently, Moon et al. demonstrated aberrant cell division in karyotypically abnormal hESC during in vitro culture. These authors subsequently show a post-transplant tumor-like growth arising from the hESC transplant derivative (68). These results emphasize that sustaining normal human chromosome number during in vitro culture and differentiation is indispensable for safe transplantation of hESC derivatives. For therapeutic use’.

Regarding chromosomal instability, Lee teaches accumulation of mutations in early embryonic cells and ESC would result in enormous harmful effects to all subsequent derived somatic cells arising at later developmental stages and/or those of further generations. Thus, it is critical that these cells maintained their genomic integrity by establishing unique mechanisms, such as significantly lower mutations rates and lower frequencies of mitotic mutations than their differentiated counterparts (E3288, col 1, paragraph 1 under ‘Discussion’ section.)

Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them. Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives. Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from pluripotent cell, they are describing a lack of predictable function (i.e. function as the intended differentiated cell type) because the genomic instability leads to cellular dysfunction.

Thus, the art teaches that at the time the claimed invention was made and filed, the use of cells differentiated from pluripotent stem cells for regenerative therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability. The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells. Thus the art teaches that the use of pluripotent cells and cells differentiated from pluripotent cells in a regenerative therapy method as claimed is unpredictable.

In conclusion, the instant claims lack enablement because the specification has failed to show that myotubes can be successfully generated in-vivo inside the body.  Furthermore, the specification fails to show guidance concerning how to avoid cancer forming cell populations.  Since the specification fails to provide any predictably means of assuring a non-teratoma forming cell populations and teratoma formations persist in such a differentiated cell population, neither the specification or the art provide sufficient enabling guidance to overcome the unpredictability of transplanting teratoma forming pluripotent cells inside the human body under in-vivo conditions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu et al. “The role of Notch signaling in muscle progenitor cell depletion and the rapid onset of histopathology in muscular dystrophy” Human Molecular Genetics, 2015, Vol 24, No. 10.

	A composition comprising myogenic progenitors and at least one gamma secretase inhibitor (Pages 2928-2929, The beneficial effects of Notch inhibition in dKO MPCS) as in instant Claim 11, wherein the gamma secretase inhibitor is DAPT (Pages 2928-2929, The beneficial effects of Notch inhibition in dKO MPCS) as in instant Claim 12.
The reference anticipates the claim limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (WO 2016137400) in view of Mu “The role of Notch signaling in muscle progenitor cell depletion and the rapid onset of histopathology in muscular dystrophy.”  Human Molecular Genetics, 2015, Vol 24, No 10.  2923-2937.  Mu is cited on an IDS document provided by applicants
Ng teaches a method of obtaining myotubes by generating them from pluripotent cells comprising:
	(a) differentiating pluripotent stem cells into myogenic progenitors (myoblasts) (Page 18, Experimental Section).
	(b) terminally differentiating said myogenic progenitors from (a) into myotubes (Page 20, Paragraph 69) as in instant Claims 2-3
Ng does not teach that a gamma secretase inhibitor such as DAPT can be used to differentiate myogenic progenitor cells.  However, this is taught by Mu (Figure 6).  An artisan would have been motivated to have used a gamma secretase inhibitor to develop myotubes because Mu teaches that suppression of Notch signaling using an agent such as DAPT facilitates myogenesis permitting the further differentiation of myogenic progenitor cells into more differentiated structures like myotubes (Abstract, Introduction; Page 2928, The beneficial effects of Notch inhibition in Dko MPCs; Figure6) as in instant Claims 2-3

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  Ng teaches differentiating pluripotent stem cells to myotubes.  Mu teaches the use of a gamma secretase inhibitor.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success. The cited prior art meets criteria set forth in both Graham and KSR.



Claim(s) 1-3,5,12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (WO 2016137400) in view of Mu “The role of Notch signaling in muscle progenitor cell depletion and the rapid onset of histopathology in muscular dystrophy.”  Human Molecular Genetics, 2015, Vol 24, No 10.  2923-2937.  Mu is cited on an IDS document provided by applicants, and David “Isolation of purification of myotube and myoblast nuclei from cultures of embryonic chick skeletal muscles” Experimental Cell Research, Volume 117, Issue 1, November 1978, Pages 63-70

Ng teaches a method of obtaining myotubes by generating them from pluripotent cells comprising:
	(a) differentiating pluripotent stem cells into myogenic progenitors (myoblasts) (Page 18, Experimental Section).
	(b) terminally differentiating said myogenic progenitors from (a) into myotubes (Page 20, Paragraph 69) as in instant Claims 1-3
	Ng does not teach that a gamma secretase inhibitor such as DAPT can be used to differentiate myogenic progenitor cells.  However, this is taught by Mu (Figure 6).  An artisan would have been motivated to have used a gamma secretase inhibitor to develop myotubes because Mu teaches that suppression of Notch signaling using an agent such as DAPT facilitates myogenesis permitting the further differentiation of myogenic progenitor cells into more differentiated structures like myotubes (Abstract, Introduction; Page 2928, The beneficial effects of Notch inhibition in Dko MPCs; Figure6) as in instant Claims 1-3,5
Neither Ng or Mu teach isolation of myotubes.  However, at the time of applicants’ filing, David had taught the isolation of myotubes (Abstract).  An artisan would have been motivated to have isolated myotubes in order to conduct additional analysis on such cells (David Abstract).  Because the David reference teaches that this can be accomplished in the abstract section, there would be a high expectation for success as in instant Claim 1.
Dependent Claims taught by Ng
Wherein the pluripotent stem cells are human embryonic stem cells (hESC)  or induced pluripotent stem cells (Paragraph 25; Paragraph 40; Claim 42) as in instant Claim 7  Mature myotubes have increased expression of MHC8 (Page 5, ln 1)
as in instant Claim 8.
Paragraph 40 states that induced pluripotent stem cells can be used which are genetically modified adult cells as in instant Claim 9.
Wherein (a) differentiating pluripotent stem cells to myogenic progenitors is carried out by inducible expression of PAX7 (Paragraph 62) as in instant Claim 10.
Dependent Claims taught by Mu
Wherein the gamma secretase inhibitor is DAPT (Figure 6) as in instant Claim 5 and 12
When combining the gamma secretase inhibitor taught in Mu with the process involving myogenic progenitors taught in Ng, a composition comprising myogenic progenitors and at least one gamma secretase inhibitor would result since Mu teaches that the myogenic progenitors can be combined with gamma secretase to promote differentiation (Pages 2928-2929) as in instant Claim 11

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  Ng teaches differentiating pluripotent stem cells to myotubes.  Mu teaches the use of a gamma secretase inhibitor.  David teaches isolation of myotubes.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success. The cited prior art meets criteria set forth in both Graham and KSR

Claim(s) 1,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (WO 2016137400) in view of Mu “The role of Notch signaling in muscle progenitor cell depletion and the rapid onset of histopathology in muscular dystrophy” Human Molecular Genetics, 2015, Vol 24, No. 10, David et al. “Isolation and Purification of myotube and myoblast nuclei from cultures of embryonic chick skeletal muscle” Experimental Cell Research, Volume 117, Issue 1, November 1978, Pages 63-70, and Horbelt et al. “Small Molecules Dorsomorphin and LDN-193189 Inhibit Myostatin/GDF8 Signaling and Promote Functional Myoblast Differentiation” Volume 290, Number 6, February 6, 2015

	Neither Ng, Mu, or David teach the inclusion of an inhibitor of BMP and TGFβ signaling to aid in the process of differentiation of myogenic progenitor cells (myogenesis).  However, Horbelt teaches the use of LDN-193189 (a BMP inhibitor) and SB-431542 (TGFβ signaling inhibitor).  An artisan would have been motivated to have included both LDN-193189 and SB-431542 because they block inhibitors of myogenesis such as (GDF8, TGF-β, and BMP-2) (Page 3396, Figure 3).  Therefore, the inclusion of these inhibitors would promote the differentiation of myogenic progenitor cells into myotubes.    Therefore, by blocking inhibitors of myogenesis, myogenesis is promoted and myogenic progenitors can differentiate into myotubes.  Because Figure 3 shows that LDN-193189 and SB-431542 block inhibitors of myogenesis, there is a high expectation for success as in instant Claims 13-15

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  Ng teaches differentiating pluripotent stem cells to myotubes.  Mu teaches the use of a gamma secretase inhibitor.  David teaches the isolation of myotubes.  Horbelt teaches the use of LDN-193189 and  SB-431542 to promote myogenesis. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success. The cited prior art meets criteria set forth in both Graham and KSR.



Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (WO 2016137400) in view of Mu “The role of Notch signaling in muscle progenitor cell depletion and the rapid onset of histopathology in muscular dystrophy” Human Molecular Genetics, 2015, Vol 24, No. 10, David et al. “Isolation and purification of myotube and myoblast nuclei from cultures of embryonic chick skeletal muscle” Experimental Cell Research, Volume 117, Issue 1, November 1978, Pages 63-70, and Horbelt et al. “Small Molecules Dorsomorphin and LDN-193189 Inhibit Myostatin/GDF8 Signaling and Promote Functional Myoblast Differentiation” Volume 290, Number 6, February 6, 201Luyten (US 20110158960), and Zon (US 20150147807)

Ng, Mu,David, and Horbelt apply as above to teach claims 1 and 16.   Mu teaches DAPT and SB431542 is taught by Horbelt.  These references do not teach the use of dexamethasone to differentiate progenitor cells into myotubes.  However, Luyten teaches the use of dexamethasone to promote myotube formation.  An artisan would have been motived to have included dexamethasone because it enhances differentiation of progenitor cells into myotubes (Paragraph 20).  Because the Luyten reference states that myotubes can be generated, there would be a high expectation for success.  
	Ng, Mu, Horbelt, and Luyten do not teach the use of forskolin to generate myotubes.  However, Zon teaches the application of forskolin can be used to generate myotubes (Paragraph 250).  An artisan would have been motivated to have used forskolin in its culture medium because Zon teaches that the presence of forskolin in culture medium can help drive progenitor cells to become myotubes (Paragraph 250 of Zon).  Because the reference teaches medium with forskolin leads to many multinucleated myotubes in culture, there would be a high expectation for success.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  Ng teaches differentiating pluripotent stem cells to myotubes.  Mu teaches the use of a gamma secretase inhibitor.  David teaches isolation of myotubes.  Horbelt teaches the use of LDN-193189 and  SB-431542 to promote myogenesis.  Luyten teaches the application of dexamethasone, and forskolin is taught by Zon.   Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success. The cited prior art meets criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632